48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ricky Emanuel SELBY, Plaintiff Appellant,v.Edward MURRAY;  James Smith;  Ellis Wright;  MichaelTidwell;  Jimmy Beale;  Jimmy Webster;  Harold Underwood;P. A. Taylor, a/k/a Nurse Taylor;  Brenda Wright, Nurse;Nurse Adams;  Ealey Sturdifen, Counselor;  TPS Avent,Counselor;  Sergeant Williams;  Sergeant Taylor;  CaptainBonner;  HRA Burnette;  Lieutenant Trent;  Valentine,Correctional Officer;  Vaughan, Adj. Committee Officer;Nurse Stith;  Nurse Maloney;  Captain Chaplain, Defendants Appellees.
No. 94-6910.

Fourth Circuit.
Submitted December 13, 1994.Decided January 12, 1995.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny appellant leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Selby v. Murray, No. CA-94-634-2 (E.D. Va.  Aug. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED